Citation Nr: 0627864	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to September 26, 2001 
for the award of special monthly compensation (SMC) based on 
the need of the veteran's spouse for the regular aid and 
attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1979 to May 1985.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that awarded SMC based on the 
veteran's spouse's need for A&A, and assigned September 26, 
2001 as the effective date of the award.  In April 2004, the 
veteran filed a Notice of Disagreement with that effective 
date, claiming an earlier effective date (EED).  The RO 
issued a Statement of the Case (SOC) in December 2004, and 
the veteran's attorney filed a Substantive Appeal in January 
2005.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On September 26, 2001, the RO received the veteran's 
original claim for SMC based on his spouse's need for A&A.

3.  By rating action of March 2004, the RO awarded SMC based 
on spouse's need for A&A, effective September 26, 2001.  

4.  The record contains no statement or communication from 
the veteran prior to September 26, 2001 that constitutes a 
claim for or indicates an intent to apply for SMC based on 
his spouse's need for A&A, or identifies A&A  as a benefit 
sought.




CONCLUSION OF LAW

The claim for an effective date prior to September 26, 2001 
for the award of SMC based on the veteran's spouse's need for 
A&A is without legal merit.  38 U.S.C.A. §§ 501, 5101, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.401(a)(3) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and afforded an opportunity to 
present evidence and argument in connection therewith.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claim on appeal lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, the effective date of an award 
of SMC based on the veteran's spouse's need for A&A is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  However, when an award of disability 
compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, additional disability compensation payable to a 
veteran by reason of his spouse's need for A&A shall also be 
awarded for any part of the award's retroactive period for 
which his spouse's entitlement to A&A is established.  
38 U.S.C.A. §§ 501(a), 5110(b)(1), (2); 38 C.F.R. 
§ 3.401(a)(3).     

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

In this case, the veteran seeks an award of SMC based on his 
spouse's need for A&A prior to September 26, 2001, the date 
his claim for that benefit was received by the RO.  However, 
the RO awarded SMC based on the spouse's need for A&A 
effective September 26, 2001, the date it received the 
veteran's original claim for that benefit.  The Board finds 
no legal basis for the assignment of an earlier effective 
date for such award.   

The basic facts of this case are not in dispute.  The record 
shows that, on September 26, 2001, the RO received the 
veteran's claim for SMC based on his spouse's need for A&A.  
By rating action of March 2004, the RO awarded SMC based on 
the veteran's spouse's need for A&A, effective September 26, 
2001, the date of receipt of the original claim for that 
benefit.  

The Board notes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for SMC based on his spouse's need for A&A with VA if 
he seeks that benefit.  In this case, the evidence does not 
show that the veteran ever filed a formal or informal claim 
for SMC based on his spouse's need for A&A at any point prior 
to September 26, 2001.  



The veteran and his attorney have argued that he is entitled 
to an EED for the grant of SMC based on his spouse's need for 
A&A, with that date being variously claimed as December 1997, 
the date of their marriage in June 1998, the date in December 
1998 that the veteran's spouse reportedly filed a separate 
claim on her own behalf for VA disability compensation, and 
January 1999.  In October 2005, the veteran's attorney cited 
the portion of  38 C.F.R. § 3.401(a)(3) which states that, 
when an award of disability compensation based on an original 
or reopened claim is effective for a period prior to the date 
of receipt of the claim, additional disability compensation 
payable to a veteran by reason of his spouse's need for A&A 
shall also be awarded for any part of the award's retroactive 
period for which his spouse's entitlement to A&A is 
established.  Inasmuch as this case does not involve an 
effective assigned for an award of disability compensation to 
the veteran,  the Board finds that the cited provision of 
38 C.F.R. § 3.401(a)(3) provides no basis for the award of an 
EED of SMC based on his spouse's need for A&A. 

Thus, the Board finds that the first sentence of 38 C.F.R. 
§ 3.401(a)(3) applies, and that the effective date of the 
award of SMC based on the need of the veteran's spouse for 
A&A must be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  Of the various dates 
of potential entitlement claimed by the veteran and his 
attorney, the latest date is September 26, 2001, the date the 
RO received the original claim for SMC based on the need of 
the veteran's spouse for A&A.  The Board also emphasizes that 
there is no earlier, pending claim pursuant to which the 
benefits in question could have been granted.

A review of the veteran's claims file discloses that, on VA 
Form 119 dated in January 1997, the veteran's then-
representative noted that he had spoken to the veteran by 
telephone with respect to his claims for service connection 
for additional disabilities that were pending before VA at 
that time.  Nothing therein may be reasonably construed as a 
claim for, or an attempt to claim, SMC based on a spouse's 
need for A&A.

On VA Form 21-4138 dated in March 1997, the veteran's then-
representative withdrew, on the veteran's behalf, his appeal 
in claims for service connection for additional disabilities 
that were pending before VA at that time.  Nothing therein 
may be reasonably construed as a claim for, or an attempt to 
claim, SMC based on a spouse's need for A&A.

In June 1998, the RO received VA Form 21-686c, Declaration of 
Status of Dependents, wherein the veteran reported his 
marriage that month, and attached copies of his marriage 
certificate and license, and the birth certificate of his 
wife's daughter by her previous husband.  Nothing therein may 
be reasonably construed as a claim for, or an attempt to 
claim, SMC based on the spouse's need for A&A.

In the Substantive Appeal,  the veteran's attorney asserted 
that VA had a duty to advise veterans of all potential 
benefits.  However, the Board notes that VA does not have a 
duty to provide veterans and their dependents with personal 
notice of eligibility for benefits.  See Hill v. Derwinski, 2 
Vet. App. 451 (1991). Although VA does have a duty to assist 
a claimant in developing the facts pertinent to a claim, it 
is the claimant who must bear the responsibility for coming 
forth with the submission of a claim for benefits under the 
laws administered by VA.  38 U.S.C.A. §§ 5101, 5107(a) ; 
38 C.F.R. § 3.151(a).  To the extent practicable, VA does 
make every effort to identify and notify claimants of their 
potential entitlement to benefits.  However, in this case, 
the Board notes that the veteran's claims file contains no 
communication, at any time prior to September 26, 2001, that 
put VA on notice that potential entitlement to SMC based on 
the spouse's need for A&A had arisen.  In any event,  VA is 
under no legal obligation to individually notify every 
potential claimant of his possible entitlement to such VA 
benefits.  Thus, the veteran's implied lack of awareness does 
not provide a legal basis for an EED for the award of SMC 
based on his spouse's need for A&A.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
In this case, the fact remains that an original claim for SMC 
based on the need of the veteran's spouse for A&A was filed 
on September 26, 2001; hence, that date of claim is the 
earliest effective date that may be assigned for the award of 
that benefit.  Under these circumstances, the claim for an 
EED for the award of SMC based on the need of the veteran's 
spouse for A&A  must be denied.  Where, as here, the law, and 
not the evidence, is dispositive of the claim, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to September 26, 2001 for the award 
of SMC based on the need of the veteran's spouse for A&A is 
denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


